DETAILED ACTION
Applicants' arguments, filed August 12, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 371 of PCT/EP2019/057695 filed 03/27/2019 which draws foreign priority to SPAIN P201830311 filed 03/28/2018.


Claim Status
Claims 1-17 are currently pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-4, 7-14, 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (WO 2008/079898 provided by applicant in IDS dated 12/03/2020).
Regarding instant claims 1 and 2, Margulies teaches that a gold nanoparticle may be conjugated with a molecule [Margulies claims 6, 10, and 12, ¶ 0013] and further specifies that the molecule is selected from a peptides, carbohydrates, enzymes, proteins, antigens, hormones or polysaccharides [Margulies ¶ 0013, 0048] and teaches that palmitoyl pentapeptide-3, aka Matrixil® or palmitoyl pentapeptide-4, is a suitable peptide [Margulies claim 44, ¶ 0021,0073].
Margulies differs from the instant claims insofar as it does not disclose the combination of the instantly recited components (gold nanoparticles conjugated to palmitoyl pentapeptide-3) with sufficient specificity for anticipation.  However, given the disclosure of each element individually (gold as a preferred nanoparticle, the further disclosure of pentapeptide-3 in a relatively small group of alternative known peptides for skin treatment, and a generic teaching of conjugation), it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the present invention to have selected and combined these known components for their known function with predictable results (to provide conjugated gold particles for skin treatment). MPEP §2143 and §2144.06(I). 
Regarding instant claim 3 and 4, Margulies teaches that the colloidal medal, which can be gold, has a particle size of 1-200 nm [Margulies claims 3, 6 and 11, ¶ 0013]. 
Regarding instant claim 7, Margulies teaches a composition comprising a colloidal metal and carrier [Margulies claim1] where the colloidal metal may be gold [claim 6] conjugated to a molecule [claim 10 which may be a peptide [Margulies claim 12]. Margulies further teaches that the carrier may be water [Margulies claim 20, ¶ 0091] and palmitoyl pentapeptide-3, aka palmitoyl pentapeptide 3, is a peptide [Margulies claim 44, ¶0021,0073].
Regarding instant claim 8, Margulies teaches multiple embodiments [Margulies ¶ 0112, 0113, 0118, 0119, 0128, 0129] wherein the percent by weight of the colloidal gold is about 0.001% to 3% by weight of the composition and the percentage by weight of water is up to 100%. Considering these percentages with respect to the weight of the total composition, the amount of water in the composition would be a least 95% w/w with respect to the sum of nanoparticles and water in the composition. 
Regarding instant claim 9, Margulies teaches that the composition may contain surfactants, humectants, emollients, preservatives, and thickening agents [Margulies claim 63]. 
Regarding instant claim 10, Margulies teaches that the composition may be in the form of a cream, serum, emulsion, gel, foam, paste, or ointment [Margulies claim 18, ¶ 0100].
Regarding instant claim 11, Margulies teaches a method of preparing colloid gold nanoparticles and of conjugating the colloid gold to a molecule which may be a peptide, like palmitoyl pentapeptide-3, [Margulies claim 44, ¶0021,0073], which produces the composition as described in instant claim 1.  Margulies teaches that colloid gold may be prepared by citrate reduction where HAuCl4 is reduced in water, or with the Burst-Schiffrin Method [Margulies ¶ 0046]. Margulies further teaches a method wherein colloidal metal, specifically gold, can be conjugated to a molecule using HAuCl4 [Margulies ¶ 0048]. 
Regarding instant claims 12 and 13, Margulies teaches a method of treating or preventing skin conditions [Margulies claims 68 and 69] specifically premature aging [Margulies claim 69] and wrinkles [Margulies abstract, ¶ 0001], by applying the composition topically [Margulies claim 72].
Regarding instant claims 14, 16, and 17, Margulies further teaches that colloid gold may be prepared by citrate reduction where HAuCl4 is reduced in water, or with the Burst-Schiffrin Method [Margulies ¶ 0046]. Margulies further teaches a method wherein colloidal metal, specifically gold, can be conjugated to a molecule using HAuCl4 [Margulies ¶ 0048].

2) Claims 5, 6 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. in view of Endor (EP 2 228 393 A1 provided by applicant in IDS dated 12/03/202).
Margulies is discussed supra. Margulies teaches that the colloidal metal may be suspended in water with no ionic or electric charge, and produce charged particles that repel each other creating a uniform distribution [Margulies ¶ 0047]. Margulies teaches the weight percentage of the gold nanoparticle in the composition, 0.001- 25%by weight of the composition [Margulies ¶0013], but does not disclose a percent weight for the conjugate molecule or a ratio between the gold nanoparticle and the conjugated molecule. Margulies further teaches that colloid gold may be prepared by citrate reduction where HAuCl4 is reduced in water, or with the Burst-Schiffrin Method [Margulies ¶ 0046]. Margulies further teaches a method wherein colloidal metal, specifically gold, can be conjugated to a molecule using HAuCl4 [Margulies ¶ 0048].
Margulies differs from claim 5 insofar as it teaches that the metal may be charged but doesn’t specify a zeta potential for the end particle. Margulies differs from claim 6 insofar as it teaches the percent by weight of nanoparticle in the composition but fails to teach a weight ratio between the nanoparticle to the peptide. Margulies differs from claim 15 insofar as it teaches the method of creating the gold nanoparticles and conjugating them to a molecule which may be a peptide like palmitoyl pentapeptide-3 as discussed above, but fails to specifically disclose that the citrate used is sodium citrate. The teachings of Endor help to cure these deficits.
Endor teaches a cosmetic treatment for the skin using a cosmetic composition that includes a conjugated compound of a molecule known to treat skin and wrinkles [Endor ¶0006] with metal nanoparticles, and a method of making gold nanoparticles [Endor ¶0079] which is a preferred metal for conjugation. Regarding claim 5, Endor teaches a z potential (aka zeta potential) of -18.2 mV for gold conjugated to with HA oligomers while just the gold nanoparticles had a z potential of -48.5 mV. Regarding claim 6, Endor teaches an example [Endor Figure 4] wherein 4 gold nanoparticles are conjugated to one molecule. Endor further teaches that more than one nanoparticle can be conjugated to a single molecule [Endor ¶0026] and further describes the range of ratios of conjugated HA molecules and the number of metal nanoparticles being as low as 2 and as high as 100,000 with a preference for a ratio between 4 and 50 [Endor ¶ 0035]. Endor further describes that the number of metal nanoparticles in the conjugated compound ranges between 1 and a maximum number determined by the physical characteristics and composition of the binding molecule [Endor ¶0036]. Regarding claim 15, Endor teaches a method of preparing gold nanoparticles wherein an aqueous solution of sodium citrate is boiled and an aqueous solution of HAuCl4 is added forming the gold nanoparticles, wherein the mean size of the gold nanoparticles was 8nm [Endor ¶0079]. 
Regarding claim 5, it would have been prima facie obvious for one of ordinary skill in the art to have selected a zeta potential of greater than -10mV following the teaching of Margulies, given that Margulies teaches that the particles would repel one another and not be neutral, and given that Endor teaches a Z-potential for the gold nanoparticles alone to be -48.5mV and a Z-potential of -18.2 mV. Therefore, it would be obvious to optimize the zeta potential of the nanoparticles to produce the desired nanoparticle stability, uniformity in solution, and repulsion from other particles which would limit clumping. See MPEP 2144.05(II).
Regarding claim 6, it would have been prima facie obvious for one of ordinary skill in the art to have optimized the ratio of palmitoyl pentapeptide-3 to nanoparticle following the teaching of Margulies, given that Margulies teaches a conjugation of a nanoparticle to a molecule and that the molecule may be a peptide and further describes palmitoyl pentapeptide-3 as a peptide, and given that Endor teaches a variety of ratios between the nanoparticles and their conjugation partners. Endor teaches that the gold nanoparticles when conjugated to a molecule would be limited by the molecule they are bound to. Therefore, it would be obvious to optimize the binding ratio of palmitoyl pentapeptide-3 and the gold nanoparticles based on the size and shape of the nanoparticles and the availability of binding sites on the peptide. See MPEP 2144.05(II). 
Regarding claim 15, it would have been prima facie obvious for one of ordinary skill in the art to have arrived at the instantly claimed method of producing gold nanoparticles following the teaching of Margulies, given that Margulies teaches the method but does not disclose the specific citrate used, while Endor teaches the same method while specifying sodium citrate and the citrates are used for the same stated purpose in the art and the instantly recited method: creating gold nanoparticles. See MPEP § 2144.06(II). 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Margulies does not teach a finite number of identified, predictable solutions. The Applicant further argues that there would be no teaching, reasoning or motivation to select palmitoyl pentapeptide 3 from the list of possible molecules to conjugate with the gold nanoparticles. 
The Examiner does not find the argument persuasive. Margulies teaches that a gold nanoparticle may be conjugated with a molecule [Margulies claims 6, 10, and 12, ¶ 0013] and further specifies that the molecule is selected from a peptides, carbohydrates, enzymes, proteins, antigens, hormones or polysaccharides [Margulies ¶ 0013, 0048] and teaches that palmitoyl pentapeptide-3, aka Matrixil® or palmitoyl pentapeptide-4, is a suitable peptide [Margulies claim 44, ¶ 0021,0073]. Given the disclosure of each element individually (gold as a preferred nanoparticle, the further disclosure of pentapeptide-3 in a relatively small group of alternative known peptides for skin treatment, and a generic teaching of conjugation), it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the present invention to have selected and combined these known components for their known function with predictable results (to provide conjugated gold particles for skin treatment). MPEP §2143 and §2144.06(I). Furthermore, prior art is relevant for all that it contains. MPEP §2123. Margulies teaches the conjugation of gold nanoparticles with molecules and further specifies palmitoyl pentapeptide 3 as suitable molecule. The disclosure of alternative molecules for conjugation does not teach away from the disclosure of palmitoyl pentapeptide 3 as a viable molecule to conjugate with gold nanoparticles for the purpose of treating skin. See MPEP 2123.  Margulies provides both a finite list of options for conjugation with the gold nanoparticles and the teaching to use palmitoyl pentapeptide 3 as the molecule to be conjugated with the gold nanoparticles. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the conjugation of specifically palmitoyl pentapeptide to gold particles is only present on the record in Applicant's specification. It logically follows that combining the allegedly "known components for their known function with predictable results" has been improperly gleaned from Applicant's own specification and thus reliance of Margulies is an exercise of impermissible hindsight
The Examiner does not find the argument persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, the Applicants argument is unpersuasive. 

	The Applicant argues that the presently claimed conjugation provides for the unexpected technical effects which were shown in the examples of the specification as filed. Wherein the gold nanoparticles conjugated with palmitoyl pentapeptide 3 penetrate deeper into the epidermis and are less degraded by papain that just palmitoyl pentapeptide 3, just gold nanoparticle, or an unconjugated combination of gold nanoparticles and palmitoyl pentapeptide 3.
 	The Examiner does not find the argument sufficient to overcome the pending rejection. The prior art teaches conjugated gold nanoparticles. Applicants comparison to unconjugated components does not meet Applicants burden of demonstrating a result which is unexpected in view of the prior art because Applicants have no compared it to the closest prior art. See MPEP 716.02(e). Even if Applicants did demonstrate that a gold nanoparticle conjugated with palmitoyl pentapeptide 3 produces an unexpected result relative to other conjugated nanoparticles and polymers, the result is not commensurate in scope with the instant claims which permit R to be any C10-C22 acyl moiety, nanoparticles of any oxidation state, size, zeta potential, and concentration, the peptide at any concentration. As such, even if Applicants current test data was demonstrated to be “unexpected”, it does not appear that the claims are commensurate in scope with the data as required by MPEP 716.02(d). For these reasons, the obviousness rejection is maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612      
                                                                                                                                                                                                  
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612